             Case 2:20-cv-01950-RFB-VCF Document 5 Filed 01/07/21 Page 1 of 1


1

2

3                                    UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA
                                                          ***
5
      TROY EDWARD STAPLETON,
6                                                            Case No. 2:20-cv-01950-RFB-VCF
                            Plaintiff,
7     vs.                                                    ORDER
8     CLARK COUNTY DA OFFICE, et al.,
9                            Defendants.
10
             This Court denied plaintiff Troy Edward Stapleton’s incomplete application to proceed in forma
11
     pauperis without prejudice. (ECF No. 4). The Court ordered the plaintiff to either file a complete
12

13   application or pay the filing fee in full by Monday, January 4, 2021. (Id. at 5). Plaintiff has not to date

14   filed an application to proceed in forma pauperis or pay the filing fee. It appears that plaintiff has

15   abandoned this litigation. A complaint has not been lodged in this matter since the filing fee was not

16   paid.
17           ACCORDINGLY,
18
             IT IS ORDERED that Clerk of Court administratively close this case
19
             IT IS SO ORDERED.
20
             DATED this 7th day of January 2021.
21
                                                                    _________________________
22                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25
